UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement. o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). o Definitive Proxy Statement. x Definitive Additional Materials. o Soliciting Material Pursuant to § 240.14a-12. ADVISORS SERIES TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: orindaASSET MANAGEMENT Orinda Asset Management, LLC 4 Orinda Way Suite 150-A Orinda, CA 94563 (925) 253-1300main (877) 903-1313toll free (925) 402-4225fax www.orindafunds.com Your Response is greatly needed. August 1, 2014 Dear Fellow Shareholder: First, we would like to apologize for all the attention you have been receiving from Orinda as of late.We certainly understand how busy life can be.There is an extremely important initiative in motion at Orinda that requires your attention and hopefully your response.By now you likely have received a couple of packages in the mail concerning important initiatives to be voted on by shareholders.The main purpose of this process is to obtain shareholder approval for a new investment advisory agreement. In order to proceed with this important business of the funds, we need your proxy vote. Yourvoteis truly importantas everysharecounts towards meeting the quorum requirements for the shareholder meeting.We need your help to secure the remaining shares needed. Voting by one of the following methods is quickandeasy: 1. Vote by phone with a LIVE REPRESENTATIVE by calling toll free 1-800-249-7140.This voting option is available Monday through Friday 9 a.m. to 10 p.m. Eastern Time. 2. Vote by phone on a touchtone line by calling the toll free number listed on your proxy card.Please have this proxy card available at the time of your call. 3. Vote online by going to the Internet site found on your proxy card and entering the proxy voting control number also found on your card. 4. Vote bymail by completing, signing and dating the enclosed proxy ballot and returning it in the postage-paid envelope provided in this package.If convenient for you, please call in your vote or vote online so that your vote will be received in time for the adjourned special meeting on August 15th. Please help us by taking a couple minutes now to vote your shares.Thank you in advance for your help. Sincerely, Craig Kirkpatrick Managing Partner, President Orinda Asset Management NOBO orindaASSET MANAGEMENT Orinda Asset Management, LLC 4 Orinda Way Suite 150-A Orinda, CA 94563 (925) 253-1300main (877) 903-1313toll free (925) 402-4225fax www.orindafunds.com Your Response is greatly needed. August 1, 2014 Dear Fellow Shareholder: First, we would like to apologize for all the attention you have been receiving from Orinda as of late.We certainly understand how busy life can be.There is an extremely important initiative in motion at Orinda that requires your attention and hopefully your response.By now you likely have received a couple of packages in the mail concerning important initiatives to be voted on by shareholders.The main purpose of this process is to obtain shareholder approval for a new investment advisory agreement. In order to proceed with this important business of the funds, we need your proxy vote. Yourvoteis truly importantas everysharecounts towards meeting the quorum requirements for the shareholder meeting.We need your help to secure the remaining shares needed. Voting by one of the following methods is quickandeasy: 1. Vote by phone by calling the toll free number listed on your proxy card.Please have this proxy card available at the time of your call. 2. Vote online by going to the Internet site found on your proxy card and entering the proxy voting control number also found on your card. 3. Vote bymail by completing, signing and dating the enclosed proxy ballot and returning it in the postage-paid envelope provided in this package.If convenient for you, please call in your vote or vote online so that your vote will be received in time for the adjourned special meeting on August 15th. Please help us by taking a couple minutes now to vote your shares.Thank you in advance for your help. Sincerely, Craig Kirkpatrick Managing Partner, President Orinda Asset Management OBO
